DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-2, 10, and 13-15 are pending.  Claims 14-16 are withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “having same tags” is not grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitation “the number of reduced on-off controlling valves used to control the charging and discharging of the stream of material is (n-p) x m” is considered new matter.  There is no support in the instant specification for this amendment.  Claims 2, 10, and 13 are rejected as well since they depend from claim 1. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the limitations “a feedstock”, “a desorbent”, “flushing the SMB using three or four streams of flushing liquid”, “the feedstock, the desorbent, the three or four streams of flushing liquid”, “each of the three of four streams of flushing liquid is one of the feedstock, the desorbent, and the extract, wherein there are altogether n streams of material charged into and discharged from the SMB” renders the claim indefinite.  It is not clear how the streams are counted.  Are each of the feedstock, desorbent, and flushing liquids each a stream of material?  How are the streams counted when a stream of flushing liquid is a feedstock or desorbent?  Further, in conjunction with the limitations “wherein, when n is 7, …p is 5 or 6” and “wherein, when n is 8….p is an integer of 5-7” it is not clear how n represents the number of streams.  Claims 2, 10, and 13 are rejected as well since they depend on claim 1. 
claim 1, the limitation “a total number of the on-off controlling valves….the number of reduced on-off controlling valves used to control the charging and discharging of the streams of material is (n-p) x m” renders the claim indefinite.  It is not clear what is meant by reduced valves.  It is not clear if the claims requires the number of on-off controlling valves to be p x m or (n-p) x m.  Claims 2, 10, and 13 are rejected as well since they depend on claim 1.
The scope of claims 2 and 10 is not definite.  A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step.  The scope is not clear.  See MPEP 2111.03.
Claim 10 recites the limitation "of on-off controlling valves”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 uses the transitional phrase “consisting of”; claims 2, 10, and 13 therefore do not further limit claim 1. See MPEP 2111.03.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA M PEO/Primary Examiner, Art Unit 1777